Citation Nr: 0903739	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  03-08 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to July 1986.  
He served in the National Guard from May 1986 to May 1987 and 
had service with the Naval Reserves from May 1987 to May 
1994.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California, which, in pertinent part, 
denied entitlement to service connection for the above 
condition.  

The claims for entitlement to service connection for left 
knee, left ankle, and left foot disabilities are addressed in 
a separate decision of the Board.


FINDING OF FACT

1.  Pre-existing pes planus was not clearly and unmistakably 
not aggravated in service.

2.  Current pes planus is related to pes planus that was 
aggravated in service.


CONCLUSION OF LAW

Pes planus was incurred in active service.  38 U.S.C.A. 
§ 1111, 1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.306 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111 
(West 2002).  This provision is applicable to veterans with 
peacetime service.  38 U.S.C.A. § 1137.

The veteran contends that his pre-existing bilateral pes 
planus was aggravated as a result of active service.  Service 
treatment records are unavailable for the period of the 
veteran's active service.  It follows that his enlistment 
examination report is not of record.  Therefore, there is no 
record that any defects such as pes planus were noted at the 
time of his enlistment and the presumption of soundness is 
for application.  

The veteran has consistently stated that his bilateral pes 
planus pre-existed service.  In addition, in support of his 
claim, he submitted a May 2006 letter from his private 
physician noting that his bilateral foot problem, flat feet, 
was probably congenital and probably aggravated as a result 
of active duty service.  

The record also contains an April 2006 letter from a 
podiatrist diagnosing hereditary tight Achilles tendons and 
progressive degenerative changes of the feet.  The doctor 
opined that military maneuvers such as hiking, running, and 
jumping would have aggravated the pre-existing foot 
condition. 

Records from the veteran's period of reserve service document 
pes planus as early as December 1987.  Since service, his 
disability has regularly been found to be severe.

While the opinions are unanimous in concluding that the 
veteran's disability pre-existed service, they indicate that 
there may have been aggravation in service.  The evidence is 
therefore not clear and unmistakable that the pre-existing 
disability was not aggravated in service.  

The presumption of soundness is therefore not rebutted.  
Where the presumption is not rebutted, the claim becomes one 
for ordinary service connection instead of one for 
compensation based on aggravation.  Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran has provided competent statements to the effect 
that he had symptoms of pes planus in service.  The record 
documents a severe disability shortly after service, and the 
private podiatrist and physician have provided medical 
opinions linking current pes planus to service.  Accordingly, 
the criteria for the grant of service connection are 
satisfied and appeal is granted.


ORDER

Service connection for bilateral pes planus is granted.


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


